DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-10 are allowable. The restriction requirement between groups, as set forth in the Office action mailed on 09/07/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 09/07/2021 is withdrawn.  Claims 11-20 , directed to non-elected groups are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with James Love on 12/23/2021.
The application has been amended as follows: 
Claim 1: An apparatus for transcutaneous delivery of a medical therapy, comprising: 
a shell; 
a core, concentrically disposed within the shell, including one or more working channels, the one or more working channels including a first working channel and a second working channel; 
a proximal flange disposed at a proximal end of the shell; and 
a distal flange disposed at a distal end of the shell, 
wherein the first working channel and the second working channel are offset by a triangulation angle, the triangulation angle describing a relative arrangement of a longitudinal axis of the first working channel and a longitudinal axis of the second working channel, and 
, and
wherein the distal flange is foldable and held in position by a spacer that maintains a distance between the proximal flange and a surface of the core.
Claim 11: A method of manufacturing an apparatus for transcutaneous delivery of a medical therapy, comprising: 
forming, via a subtractive manufacturing modality, a shell having a proximal flange disposed at a proximal end of the shell and a distal flange disposed at a distal end of the shell; 
forming, via the subtractive manufacturing modality, a core including one or more working channels, the one or more working channels including a first working channel and a second working channel; and 
positioning the core concentrically within the shell, 
wherein the first working channel and the second working channel are offset by a triangulation angle, the triangulation angle describing a relative arrangement of a longitudinal axis of the first working channel and a longitudinal axes of the second working channel, and 
wherein an aperture of the first working channel is larger than an aperture of the second working channel, and
wherein the distal flange is foldable and held in position by a spacer that maintains a distance between the proximal flange and a surface of the core.

	Claim 19: A method of manufacturing an apparatus for transcutaneous delivery of a medical therapy, comprising: 
forming, via an additive manufacturing modality, a shell having a proximal flange disposed at a proximal end of the shell and a distal flange disposed at a distal end of the shell; and 

wherein the first working channel and the second working channel are offset by a triangulation angle, the triangulation angle describing a relative arrangement of a longitudinal axis of the first working channel and a longitudinal axes of the second working channel, and 
wherein an aperture of the first working channel is larger than an aperture of the second working channel, and
wherein the distal flange is foldable and held in position by a spacer that maintains a distance between the proximal flange and a surface of the core.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no prior art alone or in combination that teaches an apparatus and method for accessing the pericardial space that includes the combination of recited limitations in claims 1, 11, and 19. The art alone or in combination did not teach wherein a shell; a core, concentrically disposed within the shell, including one or more working channels, the one or more working channels including a first working channel and a second working channel; a proximal flange disposed at a proximal end of the shell; and a distal flange disposed at a distal end of the shell, and wherein the distal flange is foldable and held in position by a spacer that maintains a distance between the proximal flange and a surface of the core. The closest prior art of record Kleymann (U.S. Patent Publication No. 2012/0157781 A1) fails to disclose the limitations above and would not be obvious to modify because of its divergent singular sleeve flange. Additionally, no other references, or reasonable combination thereof, could be found which disclose or suggest these features in combination with other limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433. The examiner can normally be reached Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE J ULSH/Primary Examiner, Art Unit 3771